Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims 1, 17, 18, 22-25, 27-29, and 58-60 submitted on 10/14/2021 are pending.
A request for continued examination after allowance under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) submitted filed on 10/14/2021 is considered.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10//14/2021   in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statement. 

In a telephone conversation with Kelly Plummer on 10/28/2021 and 11/01/2021, an agreement was reached to amend claims 59 -60 to place the application in condition for allowance.
Claims 1, 17, 18, 22-25, 27-29, and 58-60 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given by Kelly Plummer on 10/28/2021.

EXAMINER’S AMENDMENT
 Rewrite claims 59-60 as follows.
Claim 59.	The recombinant microorganism of claim 58, wherein the recombinant microorganism further expresses: 
	(a) 	at least one endogenous or exogenous nucleic acid molecule encoding a thiolase that catalyzes the conversion of acetyl-CoA to acetoacetyl-CoA; and
	(b) 	at least one endogenous or exogenous nucleic acid molecule encoding an acetate:acetoacetyl-CoA transferase or hydrolase that catalyzes the conversion of acetoacetyl-CoA from (a) to acetoacetate;
	(c)	wherein the one or more exogenous nucleic acid molecules encoding one or more enzymes for the production of the one or more saturated primary or secondary alcohols from the renewable feedstock is at least one exogenous nucleic acid molecule encoding an acetoacetate decarboxylase that catalyzes the conversion of acetoacetate from (b) to acetone; and
	wherein the microorganism further expresses:
(d)	at least one endogenous or exogenous nucleic acid molecule encoding a secondary alcohol dehydrogenase that catalyzes the conversion of acetone from (c) to isopropanol.

60. 	A method of producing one or more primary alkenes, wherein the method comprises cultivating the recombinant microorganism of claim 58 in a culture medium containing a feedstock comprising  one or more sugars.


The following is an examiner’s statement of reasons for allowance:
Applicants  made  a  new recombinant microorganism capable of producing one or more primary alkenes, each primary alkene having a structure as shown in Structure B, from one or more saturated primary or secondary alcohols, each primary or secondary alcohol having a structure as shown in Structure A,


    PNG
    media_image1.png
    125
    291
    media_image1.png
    Greyscale



wherein R1=CnH2n+1, n is from 1 to less than 11, and R2= CmH2m+1, m is 1 to less than 10 and n+m is less than 11; and  wherein the recombinant microorganism expresses  one or more heterologous nucleic acid molecules encoding one or more  linalool dehydrogenase/ isomerase that catalyzes the conversion of  the  one or more  saturated primary or secondary alcohol to one or more corresponding primary alkenes the linalool dehydrogenase/ isomerase  comprising an amino acid sequences selected from the group consisting of SEQ ID NO: 2, 5 and 26, the recombinant microorganism further expresses one or more endogenous or exogenous nucleic acid molecules encoding one or more enzymes for the production of the one or more saturated primary or secondary alcohols from a renewable feedstock, and wherein the renewable feedstock is one or more sugars. 





Wherein the recombinant microorganism expresses  one or more heterologous nucleic acid molecules encoding one or more  linalool dehydrogenase/ isomerase that catalyzes the conversion of  the  one or more  saturated primary or secondary alcohol to one or more corresponding primary alkenes the linalool dehydrogenase/ isomerase  comprising an amino acid sequences selected from the group consisting of SEQ ID NO: 2, 5 and 26, wherein  the recombinant microorganism further expresses one or more endogenous or exogenous nucleic acid molecules encoding one or more enzymes for the production of the one or more saturated primary or secondary alcohols from a renewable feedstock, and wherein the renewable feedstock is one or more sugars.  As such recombinant microorganism capable of producing one or more primary alkenes, each primary alkene having a structure as shown in Structure B, from one or more saturated primary or secondary alcohols, each primary or secondary alcohol having a structure as shown in Structure A, wherein the recombinant microorganism expresses  one or more heterologous nucleic acid molecules encoding one or more  linalool dehydrogenase/ isomerase that catalyzes the conversion of  the  one or more  saturated 

 Thus claims 1, 17, 18, 22-25, 27-29, and 58-60 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652